Citation Nr: 1104682	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  06-20 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an increased rating greater than 20 percent 
for cervical strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from August 
1971 to September 1974.  The Veteran also served in the Army 
National Guard with various periods of active duty, active duty 
for training (ACDUTRA) and inactive duty for training (INACDUTRA) 
from September 1974 to October 1977 and again from May 1995 to 
May 2000, to include verified active duty from April 12, 1997 to 
April 26, 1997.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

The case was brought before the Board in July 2009, at which time 
the claims were remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him appropriate 
VA examinations. The requested development having been partially 
complete, the case is once again before the Board for appellate 
consideration of the issues on appeal.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


REMAND

The Veteran claims he has hepatitis as a result of in-service 
events, to include various unprotected sexual encounters, 
intranasal drug use, sharing razors with a man later diagnosed 
with spinal meningitis or hepatitis, and multiple dirty needles 
pricks as a medical supply technician and medic.  

The Veteran further claims his cervical spine disability is more 
severe than currently rated.

Service Connection for Hepatitis C

As indicated above, the Veteran claims various in-service risk 
factors responsible for his hepatitis C.  He further claims he 
was first diagnosed in 1977, and again in 1995 and 1997.

In contrast, service treatment records reflect the Veteran was 
treated in February 1977 for four days for symptoms of diarrhea, 
ear stuffiness, anorexia and loss of taste.  At that time, 
hepatitis was suspected, but the diagnosis rendered was "viral 
enteritis."  Urinary and serology testing all came back negative 
in 1977 and 1995 service examinations.  Indeed, the objective 
evidence does not indicate a diagnosis of hepatitis until April 
2000 when the Veteran attempted to donate blood.  At that time, 
the American Red Cross detected positive hepatitis antibodies in 
the Veteran's sample.  The Board notes, however, that the Veteran 
was in the Army Reserves until May 2000. 

When the claim was last remanded in July 2009 it was, in part, to 
obtain a VA examination to ascertain the likely etiology of the 
Veteran's hepatitis C.  The Veteran was afforded a VA examination 
in September 2009 where the examiner merely opined that the 
Veteran's hepatitis was not likely related to his February 1977 
viral enteritis, but rather linked the Veteran's hepatitis to his 
in-service risky sexual encounters and intranasal drug abuse.  
The examiner did not address the other risk factors raised in the 
record, to include the Veteran's exposure to dirty needles 
serving as a medic.  It is also unclear from the opinion whether 
the examiner believes the Veteran likely incurred hepatitis while 
on active duty.  

The Veteran's DD-214 merely indicates the Veteran's MOS as a 
helicopter repairman and cook or food service specialist.  The 
January 1995 in-service examination, however, notes the Veteran's 
MOS as a medic.  Other than this notation there is no indication 
in the Veteran's service records that the Veteran served as a 
medical technician or was otherwise exposed to dirty needles.

The record does not currently contain much information about the 
Veteran's lengthy Reserves service, to include dates of his 
active duty, ACDUTRA or INACDUTRA.  In light of the timeline at 
issue here, it is necessary to obtain the Veteran's personnel 
records to confirm his MOS during his time in the Reserves and to 
confirm his various periods of active duty, ACDUTRA and 
INACDUTRA.

An additional VA opinion should then be requested to ascertain 
the likelihood that the Veteran incurred hepatitis during a 
period of active duty, ACDUTRA or INACDUTRA in light of his 
duties as a medical technician.  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 
124-25 (2007) (holding an examination is considered adequate when 
it is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one).

Increased Rating for Cervical Spine Strain

As indicated in the Board's prior July 2009 remand, this claim 
stems from a September 8, 2003 filed claim by the Veteran 
indicating his cervical spine disability had worsened.

Shortly thereafter, on September 23, 2003, the applicable 
diagnostic codes relevant to spine ratings were amended.  The 
Board last remanded this claim to allow the RO/AMC to both inform 
the Veteran of the old/new criteria and to consider both the 
old/new criteria to his claim.

Regrettably, the AMC did not follow the Board's prior remand 
orders.  The Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In contrast to the Remand instructions, the AMC informed the 
Veteran both in a July 2009 VCAA letter and within the September 
2010 Supplemental Statement of the Case (SSOC) that the General 
Rating Formula for Diseases and Injuries of the Spine were 
effective since August 2003. This is inaccurate.

Rather, effective September 23, 2002, VA revised the criteria for 
diagnosing and evaluating intervertebral disc syndrome.  67 Fed. 
Reg. 54,345 (Aug. 22, 2002).  Effective September 26, 2003, VA 
revised the criteria for evaluating general diseases and injuries 
of the spine.  68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that 
time, VA also reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Thus, in this case, from September 8, 2003, the date the Veteran 
filed his claim, until September 26, 2003, the new criteria for 
evaluating general diseases and injuries of the spine was not yet 
in effect.  Also, since the Veteran filed his claim prior to the 
effective date of the new regulations, he is entitled to any and 
all benefit the "old" criteria may have on the rating of his 
claim during any time within the appellate time frame. 

In other words, in determining whether the Veteran is entitled to 
a higher rating, VA must consider (1) whether an increased rating 
is warranted under the "old" criteria at any time; and 
(2) whether an increased rating is warranted under the "new" 
criteria for other disabilities of the cervical spine at any 
time on or after September 26, 2003.  The effective date 
of any rating assigned under the revised schedular 
criteria may not be earlier than the effective date of 
that change; the Board must apply only the earlier version of 
the regulation for the period prior to the effective date of 
change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g) (West 2002) 
(where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

Prior to September 26, 2003, diseases and injuries or the spine 
could be rated under various diagnostic codes for limitation of 
motion of the cervical spine (DC 5290), residuals of a fracture 
of vertebra (DC 5285), ankylosis of the cervical spine (DC 5287), 
or intervertebral disc syndrome (DC 5293). 

Effective September 26, 2003, spine disabilities are primarily 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2010).  Also effective September 26, 2003, spine disabilities 
can also be rated under DC 5243 for intervertebral disc syndrome, 
if more favorable.

In this case, the RO/AMC did not consider any of the "old" 
spine codes in adjudicating the Veteran's claims nor was the 
Veteran informed of the "old" spine codes as directed in the 
July 2009 Board remand.  Rather, the RO/AMC erroneously applied 
the General Formula for Diseases and Injuries of the Spine to the 
entire appellate time frame. 

Accordingly, corrective action is required.

The AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from September 2009 to the present 
and complete any further development, to include a new VA 
examination, if warranted by the evidence.

Accordingly, the case is REMANDED for the following action:

1.  The RO must ensure that all VCAA notice 
obligations are satisfied.  Specifically, the 
Veteran and his representative must be given 
notice of the relevant spine regulations 
in effect prior to September 26, 2003.

2.  Obtain any recent treatment records for 
the Veteran from the VA Medical Center in 
Chicago, Illinois from September 2009 to the 
present regarding hepatitis C and cervical 
spine treatment.  All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

3.  Obtain the Veteran's personnel records 
and confirm the Veteran's Army National Guard 
service dates, to include periods of ACDUTRA 
and INACDUTRA and obtain any missing medical 
records from the Army, National Guard Bureau 
or National Personnel Records Center (NPRC) 
or any other appropriate agency for his Army 
and National Guard service.  All efforts to 
obtain these records should be fully 
documented, and the Army, National Guard 
Bureau or NPRC must provide a negative 
response if records are not available.

4.  After the above records are obtained, to 
the extent available, obtain a VA medical 
opinion for the claimed condition of 
hepatitis C to ascertain the likely etiology 
of his hepatitis C.  Specifically, the 
examiner is asked to answer the following 
questions:

*	Whether the Veteran's hepatitis C was at 
least as likely as not contracted during 
a period of active duty or ACDUTRA;
*	Whether the Veteran's hepatitis C is at 
least as likely as not related to the 
Veteran's MOS as a medic or any other 
incident of his military service versus 
any post-service relevant risk factor 
exposure.

The claims folder and a copy of this Remand 
must be made available to, and be reviewed 
by, the examiner prior to rendering an 
opinion.  The AMC should also provide the 
examiner a list of the Veteran's confirmed 
dates of active duty, ACDUTRA and INACDUTRA. 

It would be helpful if the physician would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The physician should provide a 
complete rationale for any opinion provided 
reconciling all conflicting medical evidence 
regarding the Veteran's diagnosis and 
etiology to include the September 2009 VA 
examination.

5.  The AMC should then complete any further 
development warranted by the newly obtained 
evidence, to include affording the Veteran a 
new cervical spine VA examination if 
warranted by the additional evidence.

6.  After the above is complete, readjudicate 
the Veteran's claims considering both the 
old and new spine regulations.  If the 
claims remain denied, provide the Veteran a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655 (2010).  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

